Tom, J.P. (dissenting).
I see no reason to engage in speculation with respect to when monitoring of the City’s discharge planning services commenced under the terms of the parties’ stipulated settlement of January 8, 2003.
The interpretation of an agreement is governed by straightforward rules. The best indication of what the parties intended by their agreement is to be found in its language (see Slamow v Del Col, 79 NY2d 1016, 1018 [1992]). The objective of a court “in searching for the probable intent of the parties ... is a practical interpretation of the expressions of the parties to the end that there be a realization of [their] reasonable expectations” (Sutton v East Riv. Sav. Bank, 55 NY2d 550, 555 [1982] [internal quotation marks and citations omitted]; see also Reape v New York News, 122 AD2d 29, 30 [1986], lv denied 68 NY2d 610 [1986] [“the intent of the parties in entering an agreement is a paramount consideration when construing a contract”]; Greenwich Vil. Assoc. v Salle, 110 AD2d 111, 114 [1985] [“In construing the terms of a contract, the judicial function is to give effect to the parties’ intentions”]).
Where, as here, the terms of an agreement are susceptible to alternative constructions, the interpretation to be applied is the meaning ascribed to such terms by the parties. As the United States Supreme Court observed, “Generally speaking, the practical interpretation of a contract by the parties to it for any considerable period of time before it comes to be the subject of controversy is deemed of great, if not controlling, influence” (Old Colony Trust Co. v Omaha, 230 US 100, 118 [1913]). This Court has applied the principle to circumstances not contem*109plated by a contract, stating that “the most persuasive evidence of the agreed intention of the parties in those circumstances is what the parties did when the circumstances arose” (Webster’s Red Seal Publs. v Gilberton World-Wide Publs., 67 AD2d 339, 341 [1979], affd 53 NY2d 643 [1981]). In Federal Ins. Co. v Americas Ins. Co. (258 AD2d 39, 44 [1999]), we noted that “the parties’ course of performance under the contract is considered to be the ‘most persuasive evidence of the agreed intention of the parties’ ” (quoting Webster’s Red Seal Publs., 67 AD2d at 341). We adhere to the principle (see e.g. Waverly Corp. v City of New York, 48 AD3d 261, 265 [“The best evidence of the intent of parties to a contract is their conduct after the contract is formed”]), as do other Departments (see e.g. T.L.C. W., LLC v Fashion Outlets of Niagara, LLC, 60 AD3d 1422, 1424 [2009]) and the federal courts (see e.g. Croce v Kurnit, 737 F2d 229, 235 [2d Cir 1984]).
Under the parties’ stipulated settlement agreement, Supreme Court’s jurisdiction over the City’s performance of its obligations is coextensive with the agreement’s duration, which concludes five years after compliance monitoring began, a date specified to be “no later than the Implementation Date.” In negotiating the first of a series of stipulations tolling the expiration of the settlement agreement in July 2007, the parties disagreed about the precise expiration date, but only as to whether it was June 2, 2008, as computed by defendants, or June 25, 2008, as determined by plaintiffs. At plaintiffs’ suggestion, the term “sunset date” was employed in the tolling agreements rather than a specific date; however, it is clear that during the several years preceeding the commencement of this proceeding, neither party considered the expiration date to have been before June 2, 2008. The parties having agreed to toll the expiration of the settlement agreement in reliance on an expiration date between June 2 and June 25, 2008, the courts are obligated to interpret the agreement in accordance with the parties’ performance under it. Given an expiration date of June 2, 2008, the settlement agreement remained in effect when plaintiffs’ motion was filed, and Supreme Court retained jurisdiction to issue the preliminary injunction at issue.
Accordingly, the order should be affirmed. Alternatively, plaintiffs are entitled to reformation of the tolling agreements on the basis of mutual mistake as to the expiration date of the settlement agreement, and their filing of the motion for injunctive relief should be deemed timely.
*110Andrias and McGuire, JJ., concur with Saxe, J., Tom, J.P., and Manzanet-Daniels, J., dissent in a separate opinion by Tom, J.P.
Order, Supreme Court, New York County, entered July 16, 2009, reversed, on the facts, defendants’ cross motion granted, and the action declared terminated in the absence of jurisdiction over the dispute.